           Case 1:20-cv-07181-JMF Document 23 Filed 01/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETER ZONIS,                                                           :
                                                                       :
                                    Plaintiff,                         :     20-CV-7181 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
LIZZIE GRUBMAN et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court received the attached letter from Michael Christy regarding his involvement in
this case as an assistant and paralegal to the pro se Plaintiff. The statutory provision governing
appearances in federal court, 28 U.S.C. § 1654, allows only two types of representation: (1) “that
by an attorney admitted to the practice of law by a governmental regulatory body”; and (2) “that
by a person representing himself.” Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1308 (2d
Cir. 1991). Thus, “an individual who is not licensed as an attorney may not appear on another
person’s behalf in the other’s cause.” U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92
(2d Cir. 2008) (internal quotation marks and citation omitted)); see also Iannaccone v. Law, 142
F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not
appear on another person’s behalf in the other’s cause.”). Accordingly, despite the Court’s
sympathy for the Plaintiff (if he is limited in the ways Mr. Christy suggests), Mr. Christy may
not appear on behalf of the Plaintiff or otherwise represent him in connection with this case.1

        The Clerk of Court is directed to mail a copy of this Order to the Plaintiff.

        SO ORDERED.

Dated: January 4, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
1
         Separate and apart from the foregoing, the Court cautions Mr. Christy that his provision
of legal advice and assistance in drafting legal documents may well constitute the unauthorized
practice of law, which is unlawful in New York. See N.Y. Judiciary Law § 478 (“It shall be
unlawful for any natural person to practice or appear as an attorney-at-law or as an attorney and
counselor-at-law for a person other than himself or herself in a court of record in this state, or to
furnish attorneys or counsel or an attorney and counsel to render legal services . . . without
having first been duly and regularly licensed and admitted to practice law in the courts of record
of this state, and without having taken the constitutional oath.”).
Case 1:20-cv-07181-JMF Document 23 Filed 01/04/21 Page 2 of 5
Case 1:20-cv-07181-JMF Document 23 Filed 01/04/21 Page 3 of 5
Case 1:20-cv-07181-JMF Document 23 Filed 01/04/21 Page 4 of 5
Case 1:20-cv-07181-JMF Document 23 Filed 01/04/21 Page 5 of 5
